DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2016/081766 filed 10/26/2016, which claims benefit of the Japanese Application No. JP2015-215846, filed 11/02/2015, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 7-8, and 12-13 under 35 U.S.C. § 103 over Schuh (Schuh, C., Noël, P., & Dunand, D. C. (2000). Enhanced densification of metal powders by transformation-mismatch plasticity. Acta Materialia, 48(8), 1639–1653) in view of Robertson (Robertson, I., Schaffer, G. Some Effects of Particle Size on the Sintering of Titanium and a Master Sintering Curve Model. Metall and Mat Trans A 40, 1968–1979 (2009)) have been fully considered and are persuasive. All of the previous rejections on record have been withdrawn. 

Allowable Subject Matter
Claims 7-8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method for producing an oxygen solid solution titanium material sintered compact. The 
The closest prior art includes the following:
Schuh (Schuh, C., Noël, P., & Dunand, D. C. (2000). Enhanced densification of metal powders by transformation-mismatch plasticity. Acta Materialia, 48(8), 1639–1653)
Schuh teaches a method for producing a titanium material sintered compact comprising steps of mixing a combination of materials (pages 1640-1641; Experimental Procedures). Schuh teaches the combination of materials consisting of an uncoated titanium component powder having an α-phase and oxide particles (pages 1640-1641; Experimental Procedures). Schuh teaches a step of applying a compression force to shape a mixed powder obtained through said mixing (pages 1640-1641; Experimental Procedures). Schuh teaches a step of heating and sintering a compressed shaped compact, which is obtained through said compression shaping, in an environment that does not contain oxygen (pages 1640-1641; Experimental Procedures). Schuh teaches decomposing said metal oxide into metal atoms and oxygen atoms, and allowing the metal atoms, which have been dissociated from said metal oxide, to remain in a matrix of the titanium component (page 1649, column 2, paragraph 3 through page 1650, column 1, paragraph 2). Schuh teaches an amount of said metal oxide particles being within a range of 0.1% to 12.61% in terms of mass with respect to the total mixed powder, specifically Schuh teaches an amount of said metal oxide particles being 0%, 1%, 5%, and 10% in terms of vol. % (page 1641, column 1, paragraph 2). Thus, since the density of ZrO2 is 5.68 g/cm3, and the density of Ti is 4.506 g/cm3, the volumetric ratio of ZrO2 to Ti is 5.68/4.506=1.26. Since Schuh teaches amount of a metal oxide being included in a range of 0-10 vol%, and further since the aforementioned ratio is 1.26, Schuh teaches a range in mass% being between 0% to 12.6% wt%. Schuh teaches a lower limit of a heating an sintering temperature of said environment in the step of heating and sintering the compressed shaped compact being 790°C and an upper limit and sintering temperature being 930°C (page 1641, column 2, paragraph 3, “3.1. Precompaction experiments”). Thus Schuh teaches a range of between 700°C and a lower one of a temperature equal to or lower than a boiling point of the metal constituting said metal oxide (e.g., the boiling point of Zr is 4,409°C) and a temperature equal to or lower than a melting point of said titanium component (e.g., the melting point of titanium is 1,668°C). 
However, Schuh does not teach the combination of materials consisting of an uncoated titanium component powder having an α-phase and oxide particles of a metal other than titanium as Schuh teaches the inclusion of 0.3 wt% TiO2. Furthermore, Schuh is silent to the average particle size of the metal oxide particles being between 1 µm and 10 µm. 

Robertson (Robertson, I., Schaffer, G. Some Effects of Particle Size on the Sintering of Titanium and a Master Sintering Curve Model. Metall and Mat Trans A 40, 1968–1979 (2009))
Robertson teaches a study into the effect of particle size on the sintering of titanium alloys (abstract). Robertson teaches that it is well know that reducing the particle size increases the rate at which sintering and densification occur during powder metal processing (page 1968, Introduction). Further Robertson illustrates this concept within Figures 7, 8, and 11, all of which show that as the median particle size of the pre-sintered powder decreases, and increase in post-sintered density results. 
However, Robertson does not teach the combination of materials consisting of an uncoated titanium component powder having an α-phase and oxide particles of a metal other than titanium.

Mori (Mori, Hisashi, et al. “High strength and high toughness process of β titanium alloy by oxide addition and reduction atmosphere sintering method”, Journal of the Society of Materials Science, Japan, vol 55, No. 4, April 2006, page 1-2)
Mori teaches a study into high strength and high toughness processing of β titanium alloys by oxide addition and reduction atmosphere sintering methods (page 1). Mori teaches the addition of oxide particles of a metal other than titanium, e.g., Al2O3 (page 1). Mori teaches the amount of the metal oxide particles being within a range of 0.1 to 7.0 wt%. e.g., 0.5% (page 1). Mori teaches during a heating and sintering step being performed in an atmosphere that does not contain oxygen, decomposing the metal oxide into metal atoms and oxygen atoms, thus dissolving the oxygen atoms as a solute of solid solution into the titanium crystal lattice and allowing the metal atoms to remain in the matrix of the titanium component (page 1) - the examiner notes that while Mori does not state this feature exactly as Applicant has recited, Mori does teach that after heating and sintering, microstructural characterization of the component revealed that no Al2O3 remained within, and that the structure consists of both α and β-phases (page 1). This teaching within Mori is considered to be analogous to that described within the instant specification, paragraphs [0060] through [0063]. Thus, the examiner must conclude that Mori teaches the metal atoms being dissociated from the metal oxide and are remained within the matrix of the titanium component, specifically, a compound to be dispersed within the matrix. Mori teaches these processing feature, in part, allow for an increase in strength and fracture toughness (page 1). 
However, Mori does not teach the combination of materials consisting of an uncoated titanium component powder having an α-phase and oxide particles of a metal other than titanium.
All the of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 7, and/or claim 16, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references and arrive at the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735